      CASE 0:20-cv-00588-NEB-BRT Document 11 Filed 04/29/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 STEVEN WAYNE FELDMANN,                            Case No. 20‐CV‐588 (NEB/BRT)

                      Plaintiff,

 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 THE UNITED STATES COURTHOUSE
 OF ALBERT ARMENDARIZ SR.;
 DR. DANIELS, Chief of Psychiatry, and
 DR. WAKEMAN,

                      Defendants.



       Plaintiff Steven Wayne Feldmann filed a complaint against the defendants, an

application to proceed in forma pauperis, and a motion to change venue on

February 24, 2020. (ECF Nos. 1–3.) In a Report and Recommendation dated

March 26, 2020, United States Magistrate Judge Becky R. Thorson recommended that

(1) this matter be dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B),

(2) Feldmann’s application to proceed in forma pauperis be denied, and (3) Feldmann’s

motion to change venue be denied as moot. (ECF No. 7 (“R&R”).) On April 13, 2020,

Feldmann filed a letter stating that it is “Re: Filing an objection in accordance to Local

Rule 72.2(b)(1).” (ECF No. 10 at 1.) Feldmann’s letter neither mentions the R&R, nor raises

any objection to it. (Id.) Rather, Feldmann requests a subpoena of medical records,




                                            1
      CASE 0:20-cv-00588-NEB-BRT Document 11 Filed 04/29/20 Page 2 of 3



financial restitution, to be summoned to the court, and immunity, among other things.

(Id. at 1–2.)

        A district court “shall make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b). “Without objections, a district court is under no obligation to review

the factual or legal conclusions of such a report, absent requirements from the Circuit in

which it sits.” Reed v. Curry Concrete Constr., Inc., No. 10‐CV‐4329 (JRT/LIB), 2011

WL 2015217, at *2 (D. Minn. May 23, 2011) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)).

After carefully reviewing Feldmann’s filing, the Court concludes that he does not raise

any objection to the R&R. Because Feldmann raises no objections, the Court reviews the

R&R for clear error. Id. (collecting cases); see also Grinder v. Gammon, 73 F.3d 793, 795 (8th

Cir. 1996) (per curiam) (acknowledging that district courts review R&Rs for clear error

absent an objection). The Court finds Judge Thorson’s reasoning sound and finds no legal

basis to depart from her recommendations.

        Finding no clear error, and based on the foregoing, and on all the files, records,

and proceedings herein, IT IS HEREBY ORDERED THAT:

        1.      The Report and Recommendation (ECF No. 7) is ACCEPTED;

        2.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

                § 1915(e)(2)(B);




                                              2
     CASE 0:20-cv-00588-NEB-BRT Document 11 Filed 04/29/20 Page 3 of 3



      3.     Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED;

             and

      4.     Plaintiff’s motion to change venue (ECF No. 3) is DENIED AS MOOT.




LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: April 29, 2020                          BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           3
